Mr. Justice Dickey: I concur in the view that the money advanced by the Wilsons to Alexander did not constitute a trust fund, and that the claim of the Wilsons against the estate, on that account, should not be placed in class six; but I do not comprehend how it can be held that the proceeds of the sales of cattle, which were in the possession of Alexander at the time of his death, and which were the property of the Wilsons, can in any sense constitute a claim against the estate. If the money was the property of the Wilsons, the executor had no right to interfere with it. It was only with the property of the decedent that he had to do. The mere fact that Kirby, the executor, did take possession of the same, did not make the same assets belonging to the estate. The claim of the Wilsons, in such case, is against Kirby personally, for money had and received to their use, and not against the estate, to which the money did not belong.